     Case 5:20-cv-00566-JGB-JC Document 13 Filed 07/08/20 Page 1 of 1 Page ID #:64



 1
 2
                                                                 JS-6
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11    ARMEN HOVANISSIAN,                   ) Case No. 5:20-cv-00566-JGB-JC
                                           )
12                         Petitioner,     )
                                           )
13                   v.                    ) JUDGMENT
                                           )
14    DHS, et al.,                         )
                                           )
15                        Respondents.     )
                                           )
16 ______________________________
17
           Pursuant to this Court’s Order Accepting Findings, Conclusions and
18
     Recommendations of United States Magistrate Judge,
19
           IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
20
     in Federal Custody and this action are dismissed without prejudice.
21
           IT IS SO ADJUDGED.
22
                    -XO\
           DATED: _________________________
23
24
25
                                     _______________________________________
                                     ______
                                          ______
                                               ________
                                                      _______
                                                            ___________
26
                                     HONORABLE
                                     HONOORABLE JESUS G. BERNAL
27                                   UNITED
                                         ED STATES DISTRICT JUDGE
                                     UNITE
28
